Citation Nr: 0638652	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from July 1961 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the VA 
Medical Center (VAMC) in Coatesville, Pennsylvania, which 
determined that the veteran was not eligible for treatment in 
the VA health care system as a Priority Group 8 veteran.  


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income.

2.  The veteran filed a completed application for enrollment 
in the VA health care system after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA health care system.  38 U.S.C.A. §§ 
1705, 1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system to receive medical benefits.  38 C.F.R. § 17.36(a).  
The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities.  
Veterans who do not have any service-connected disabilities 
are assigned the lowest priority, Priority Group 8.  38 
C.F.R. § 17.36(b). 

In January 2003, VA suspended new enrollment of veterans 
assigned to Priority Group 8 in the VA health care system if 
they were not enrolled on January 17, 2003.  See 38 C.F.R. § 
17.36(c)(2).  See also 38 U.S.C.A. § 1705(a) (stating that, 
in managing medical services, VA shall design programs in a 
manner as to promote cost- effective delivery of health care 
services); 68 Fed. Reg. 2670-673 (Jan. 17, 2003) (regarding 
the Secretary's decision to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003, in light of VA's limited resources).  A veteran may 
apply to be enrolled in the VA health care system at any 
time; however, a veteran who wishes to be enrolled must apply 
by submitting a completed VA application for health benefits 
to a VA medical facility.  38 C.F.R. § 17.36(d).

The Medical Administration Service file shows that the 
veteran submitted a completed Application for Health Benefits 
on November 17, 2003.  

Based upon his status as a non-service-connected veteran and 
the financial data provided, the appellant was assigned to 
Priority Group 8 and his claim was denied on the basis that 
he was a nonservice-connected veteran whose annual income 
exceeded VA's means test threshold, and whose completed 
application for enrollment in the VA health care system was 
received after January 17, 2003.  

In appealing the denial, the veteran argued that he was being 
unfairly treated based on the fact he did not timely file his 
application, and that he was not notified of the restriction 
of enrollment. 

At his August 2005 travel Board hearing, the veteran 
testified that in December 2001, he tried to apply for 
medical benefits at a VAMC in Florida, but was told that they 
were "full" and that he could not apply.  As a result, he 
contends that he should be enrolled, as he expressed the 
intent to enroll before January 17, 2003.  

Unfortunately, the fact that the veteran did not file for 
medical benefits before January 2003 is clear.  An intent to 
enroll before January 2003 does not provide a basis to grant 
this claim.  This contention is found to provide no basis to 
grant this claim.

The veteran also testified that VA failed to inform him of 
the cut-off date of January 17, 2003.  While the veteran 
appears to have been unaware of the cut-off date in question, 
the United States Court of Appeals for Veterans Claims (CAVC) 
has held that ignorance cannot be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the CAVC noted that the Supreme Court of the United States 
had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance. 
Morris, 1 Vet. App. at 265.

As set forth above, it is undisputed that the veteran's 
completed application was received after January 17, 2003, 
and as a Priority Group 8 veteran, he is ineligible for 
enrollment under the applicable regulation.  While the Board 
has considered the veteran's contentions as to alleged unfair 
treatment by VA, the evidence does not show that a completed 
application, as required by 38 C.F.R. § 17.36(d), was timely 
filed prior to January 17, 2003.  Intent to file an 
application is not sufficient when the law requires that a 
timely application be submitted.  

While the Board is very sympathetic to the veteran's 
contentions in this case, the law in this case is 
unfortunately very clear.  The VA Secretary determines which 
categories of veterans are eligible to be enrolled.  See 
Cleland v. National College of Business, 435 U.S. 213, 221 
(1978) (per curiam) (Congress has broad power to make 
decisions concerning how veterans benefits should be 
administered); Talon v. Brown, 999 F.2d 514, 517 (1993) 
(budgetary considerations standing alone were a sufficient 
reason for Congress to exclude Filipino veterans from certain 
pension benefits); Disabled American Veterans v. United 
States Department of Veterans Affairs, 962 F.2d 136, 143 (2d 
Cir. 1992) ("[S]teps to control the budget deficit, however 
modest in degree, nonetheless are legitimate, and perhaps 
necessary, objectives of the Congress and the President.") 
(citing Lyng v. Automobile Workers, 485 U.S. 360, 373 (1988), 
and Ohio Bureau of Employment Services v. Hodory, 431 U.S. 
471, 493 (1977)); Giancaterino v. Brown, 7 Vet. App. 555, 561 
(1995); see also Oliver v. Ledbetter, 821 F.2d 1507, 1515 
(11th Cir. 1987) (Social Security Act provision was 
rationally related to legislative goal of distributing 
limited welfare funds to neediest families).  

In light of the facts set forth above, the veteran's claim 
must be denied because of the lack of legal entitlement under 
the law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  

The Duty to Notify and the Duty to Assist

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  

ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


